CELEBREZZE, Senior Circuit Judge,
concurring.
I concur in the result reached by the majority. I write separately, however, to discuss the applicability of this Court’s recent decision in Wilson v. Beebe, 770 F.2d 578 (6th Cir.1985) to this case.'
In Beebe, this Court extended the Supreme Court’s holding in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), that a random and unauthorized negligent deprivation of a property interest by a person acting under the color of state law is not actionable as a procedural due process violation under 42 U.S.C. § 1983 (1982) if the state provides an adequate post-deprivation remedy, to deprivations, of liberty interests. Thus, Beebe holds that a random and unauthorized negligent deprivation of a liberty interest by a person acting under the color of state law is not actionable under Section 1983 as a procedural due process violation if the state provides an adequate post-deprivation remedy.1 The majority, in this ease, concludes that Beebe would preclude Roberts’ administrator from asserting a procedural due process claim premised on negligence against either of the defendants.2 There are two prerequisites to the application of Beebe to a negligent deprivation: first, the conduct of the person acting under state law must be both random and unauthorized; second, the state must provide an adequate post-deprivation remedy. Beebe, at 583-84. In my view, neither requirement is met in this case. Before I address these two issues, however, I will address a more fundamental question, that is, should the Beebe analysis be applied to deprivations of life.
Neither Beebe or Parratt reached the issue of whether their analysis would apply *728to deprivations of life. The difference in magnitude between the deprivation of prisoner’s hobby kit in Parratt and the deprivation of Roberts’ life in the present case requires no extended discussion. Hobby kits can be replaced and a paraplegic, as in Beebe, can be given sufficient compensation to make him fictionally “whole.” A life, however, once taken is gone; the decedent can never be made even “fictionally” whole. If Section 1983 is to have any substance, it must be available to deprivations of life. Thus, I do not believe that the Beebe analysis is applicable to a case alleging a negligent deprivation of life. Nevertheless, as I previously noted, even accepting the Parratt-Beebe paradigm, I believe that those decisions are inapposite.
The first question in determining if Beebe is applicable to a deprivation of a protected interest is whether the conduct by the person acting under the color of state law was “random and unauthorized.” Beebe, at 584. The critical inquiry, in this regard, is whether the state had an adequate opportunity to provide procedural due process before the deprivation occurred. Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-36, 102 S.Ct. 1148, 1157-58, 71 L.Ed.2d 265 (1982). I do not believe that the failure of the police officers to screen Roberts for suicidal tendencies can be deemed “random and unauthorized.”
In this case, defendant Fisher, as Chief of Police, was responsible for managing the jail. Fisher was sent correspondence from the Michigan Department of Corrections indicating the high suicide rate among pre-trial detainees during the first twenty-four hours of incarceration and noting the availability of training courses and procedures to detect and prevent suicides. Further, the Department of Corrections explicitly offered to send Fisher a training course in suicide detection and prevention. Despite this apparent knowledge and a suicide attempt in the City of Troy county jail six months before Roberts’, Fisher took no action. In my view, the information sent to Fisher by the Michigan Department of Corrections and the prior suicide attempt in the jail gave Fisher a sufficient opportunity to institute adequate suicide screening procedures. Moreover, since no pre-trial detainee was screened for suicidal tendencies, the failure to screen Roberts’ was consistent with this non-screening policy. Consequently, I do not believe that the failure to screen Roberts can be deemed “random and unauthorized.”3 I also believe that Beebe is inapplicable because Michigan fails to provide an adequate post-deprivation remedy to Roberts.
As the Supreme Court held in Parratt, the post-deprivation remedy must be at a, “meaningful time and in a meaningful manner,” Parratt, 451 U.S. at 540, 101 S.Ct. at 1915 (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62 (1965)). The majority without any analysis simply asserts that Michigan provides a remedy in damages. The fact that Roberts’ heirs may have a cause of action under Michigan’s wrongful death statute, see Mich.Comp.Laws Ann. § 600.-*7292922 (1968 & Supp.1985), however, simply misses the point. A wrongful death action inures to the benefit of Roberts’ heirs — not to Roberts. As to Roberts, I do not believe that such a wrongful death action can be said to come within a “meaningful time.” Nor do I believe that providing damages to whoever happens to stand in Roberts’ line of intestate succession is an adequate remedy. Thus, since Michigan fails to provide an adequate post-deprivation remedy, Beebe, by its own terms, is inapplicable.
With the foregoing reservations, I concur in the result which the majority reaches.

. Beebe, however, does not preclude substantive due process violations which shock the conscience of the court. Beebe, at 582-83.


. Since the majority holds that the deliberate indifference standard applies to this case, any discussion of Beebe's applicability to a negligent deprivation is, of course, dictum. Moreover, Roberts’ administrators have not alleged that the failure to adequately detect and prevent pre-trial detainees’ suicides violated procedural due process.- Rather, as the majority points out, both parties have treated this case as equivalent to an Eighth Amendment failure to provide medical care case. Thus, like the majority, I do not reach the merits of such a procedural due process challenge.


. The determining of whether the failure to screen Roberts for suicidal tendencies was ran: dom and unauthorized must not be either confused or equated with the determining of whether the City of Troy had a practice or policy of not screening pre-trial detainees for suicidal tendencies. The Supreme Court has held that the critical inquiry in the former determination is whether the state had an opportunity to provide procedural process before the deprivation occurred. Logan v. Zimmerman Brush Co., 455 U.S. 422, 435-36, 102 S.Ct. 1148, 1157-58, 71 L.Ed.2d 265 (1982) In contrast, in determining whether a city has a custom or policy the central inquiry is whether the wrong can be attributed to municipal decision makers. City of Oklahoma City v. Tuttle, — U.S.-, 105 S.Ct. 2427, 2435-36, 85 L.Ed.2d 791 (1985) (Rehnquist, J., plurality opinion). In a case like the present, in which the evidence needed to establish that the failure to screen Roberts was not an unauthorized and random act and the evidence required to show a policy or custom of the City of Troy not to screen pre-trial detainees for suicide risks is overlapping, the distinction tends to become muddled. Nevertheless, ideologically the two issues are far apart: Beebe concerns when a person may assert that a negligent deprivation of a protected interest has violated procedural due process under Section 1983; Tuttle pertains to when city officials have taken sufficient action to justify holding the city liable under Section 1983.